336 S.W.3d 423 (2009)
2009 Ark. App. 539
James DICKERSON, Appellant,
v.
STATE of Arkansas, Appellee.
No. CA CR 08-336.
Court of Appeals of Arkansas.
July 1, 2009.
Lesley Freeman Burleson, Little Rock, for appellant.
Dustin McDaniel, Att'y Gen., by: Laura Shue, Ass't Att'y Gen., for appellee.
KAREN R. BAKER, Judge.
Appellant James Dickerson was convicted by a Pulaski County jury of rape, and the trial court sentenced him to thirty-five years' imprisonment as a habitual offender. Pursuant to this court's January 14, 2009, rebriefing order, Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals, appellant's counsel has filed a motion to withdraw on grounds that the appeal is without merit. This motion is accompanied by an abstract and brief referring to everything in the record that might arguably support an appeal. The clerk of this court furnished appellant with a copy of his counsel's brief and notified him of his right to file a pro se brief within thirty days. Appellant filed a brief addressing issues that were either wholly outside the record, raised for the first time on appeal, or fully covered in his counsel's brief.
From our review of the record and the briefs presented to us, we find compliance with Rule 4-3(k), and that the appeal is without merit. Accordingly, counsel's motion to be relieved is granted and the judgments of conviction are affirmed.
Affirmed.
KINARD and HENRY, JJ., agree.